Title: The Committee for Foreign Affairs to the American Commissioners, 6[–9] October 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
 York Town Pensylvania Octr. 6th[–9]1777
Since ours to you by return of the Packet from New Hamshire and duplicates by Mr. McCreary from Maryland, we have not written, nor have we received any of your favors during the last two months, except a letter of old date (Apr. 29th) signed by Mr. Deane and Doctr. Lee. Capt. Hammond being not yet arrived, altho he sailed in April, makes it too probable that he has either fallen into the hands of the enemy or miscarried at sea. Two reasons have prevented us from writing hitherto; because, from your assurances we had room to expect a monthly packet, and because the progressive state of the war gave us reason to look daily for some more decisive event than had happened, and which might warrant the expence of a particular packet; as the casual conveyance by merchant vessels is almost intirely stopt by the number and vigilance of the british cruisers.
We shall now give you an accurate detail of the war in the northern and middle departments where alone it has raged since our last. You were before apprized of the evacuation of Tyconderoga and of the retreat of our army from thence towards Albany. Genl. Bourgoin was rapid in pursuit of his successes, and pressed quickly on as far as Fort Edward upon Hudsons River about 20 miles above Albany. Here his progress was interupted by the American army which halted and was reenforced a little below him. This circumstance with the following events have continued that interruption, and bid fair to render abortive at least the great advantages expected by our Enemies from their first successes on the Lakes. The better to effect his purpose Genl. Bourgoine had detached General St. Leiger, with a body of regular troops Canadians and Indians, by the Oneida Lake and Wood Creek to take fort Schuyler (formerly Stanwix) and to make an impression along the Mohawk river. This part of the plan has been totally defeated by the bravery of Genl. Harkimer with the Tryon County militias, and by the gallant defence of Fort Schuyler by Coll. Gansevort and Lt. Coll. Willet. The former of these met the Enemy in the field, defeated them, and killed a great Number of their Indian Allies. This defeat being obtained by Militia, they dispersed as usual, and left the enemy to collect and lay siege to Fort Schuyler; which was defended with great gallantry by the two Officers above mentioned, untill the approach of Genl. Arnold with a body of troops occasioned the enemy to raise the siege of that fortress, and retreat with great precipitation, leaving their baggage, ammunition, provisions and some Artillery; which fell into our hands. Another body of troops was detached by Genl. Bourgoine under command of Lt. Coll. Baum to the Eastward, for the purpose of collecting horses to mount the Troopers, provisions and Teams for the use of the army. This detachment was met attacked and defeated by the brave Genl. Stark and the New Hampshire Militia at a place called Bennington, and now rendered famous by the total overthrow of 1500 regular troops (posted behind works and fortified with cannon) by 2000 Militia. The two wings of Mr. Bourgoin being thus cut off his body remained inactive until the 19th. of last Month when he moved on to attack Genl. Gates who commands the northern Army and who was well posted at the Heights above Behmus’s. The Consequence of this attack you will see related by Genl. Gates himself among the inclosures, as well as the account of our successes in the rear of the enemy on the Lakes George and Champlain by Col. Brown who had been detached for the purpose by Genl. Lincoln, who is also in Genl. Bourgoin’s rear with a strong body of troops. Thus surrounded on all sides, with little prospect of safe retreat, and a strong army in front growing stronger every day by reenforcements we hope e’er long to be able to give you information of definitive success over the british army in that quarter. An aid of Genl. Gates who brought these last accounts tells us that, by the concurring testimony of prisoners, deserters and our own people who have escaped from the enemy, their loss could not be less than 1000 or 1200 Men in killed wounded and missing; and that Genl. Burgoine himself was wounded in the shoulder by a rifle-ball.
In the middle department the war has been less favorable to us, as you will see by what follows. About the middle of Augst. the british Fleet appeared in Cheseapeak Bay and landed Genl. Howe’s army at the head of Elke, about 50 miles from Philadelphia. Genl. Washington’s army, which had crossed the Delaware on the embarkation of the british army and the appearance of the Fleet off the capes of that river, now proceeded to meet the enemy, and came up with them near Wilmington. After various skirmishes and manoeuvres a general engagement took place at Chad’s Ford over the Brandywine on the 11th. of Septr. last. This battle terminated in leaving the enemy in possession of the field with nine pieces of our artillery. Our loss in killed wounded and missing did not exceed 600: that of the enemy, as far as we have been able to get information was near 2000. An orderly book taken from them since the battle makes it 1900. Genl. Washington retreated across the Schuylkill; and having refreshed his army, recrossed that river in two days after the former battle, with design to attack the enemy, who had remained close by the field of action until he came up with them again. To be the better prepared for battle, and to be guarded against the consequences of a defeat, our army marched without baggage and left their Tents behind. In this situation, and just in the moment of beginning an attack upon the enemy, a heavy long-continued and cold rain with high wind came on, and prevented it. The ammunition in the cartridge boxes was all rendered unfit for use, the arms injured, and the troops a good deal hurt and dispirited. In this situation of things it became necessary to retire from before the enemy to a place of safety, in order to clean the arms, replace the cartridges and refresh the men. The enemy were also without Tents, but they have good blankets, are better cloathed than our men and have tin receptacles to keep dry their cartridges. Genl. Howe judging of our situation put his army in motion, and endeavoured to harrass and distress us by marches countermarches and frequent shews of designing to give battle. After a Variety of manoeuvres the enemy crossed Schuylkill below our army, and, marching to Philadelphia have possesed themselves of that city. Genl. Washington, having refreshed and rested his troops, and being reenforced, is now moving towards the enemy. This unfortunate rain has injured our affairs considerably by having thrown a number of our men into hospitals, and by the distress and harrassment of our Army consequent thereon. However, they are recovering again and we hope will e’er long to give Genl. Howe reason to repent his possession of Philadelphia. The real Injury to America from the Loss of that City is not so great as some are apt at first view to imagine, unless the report and misconceptions of this matter in Europe should too much dispirit our Friends and inspirit our enemies. But we rely on your careful and just representation of it to prevent the ill impressions it may otherwise make.
When this contest first began, we foresaw the probability of losing our great towns on the water, and so expressly told our enemies in the address of the first Congress but, we are blessed with an extensive Seacoast by which we can convey and receive benefits independent of any particular Spot. And it is very far from being clear to us that the enemy will be able to hold Philadelphia, as we are yet masters of the Delaware below, and have hopes of keeping it, so as to prevent the british fleet from getting up to the City. Should this be the case Genl. Howe’s visit cannot be of long duration.
You say that “the vessels of the United States will be received at the Havannah as those of France, the most favored nation.” We wish to be exactly informed whether north american products may be carried thither, or Prizes taken to, and disposed of in that port, or any other port of his catholic Majesty in America. You likewise mention a late draught of the Mississippi taken for the Government of Gr. Britain. We are desirous of being furnished with a copy. It is with pleasure we read your assurance of sending the soldiers cloathing and other materials for the army in time to meet the approaching cold season. They will be greatly wanted. As the degree of success the enemy have met with this year will probably support the hopes of a vindictive court, and occasion the straining of every Nerve for the accomplishment of its tyrannic views, we doubt not your most strenuous exertions to prevent Gr. Britain from obtaining Russian or German Auxiliaries for the next campaign; And we think with you that it is an object of great importance to cultivate and secure the friendship of his Prussian Majesty as well for the preventing this evil, as for obtaining his public recognition of our Independence and leave of his ports for the purposes of commerce and disposal of Prizes. The original Papers, which you mention in a triplicate to have sent, never came to hand so that we can only make conjectures as to the disposition of that Monarch.
The marine force of the enemy is so considerable in these seas, and so overproportionate to our infant navy, that it seems quite necessary and wise to send our ships to distress the commerce of our enemies in other parts of the world. For this purpose, the marine committee have already ordered some vessels to France under your direction as to their future operations, and we expect more will be sent. But our Frigates are not capable of carrying much bulky commodity for commercial purposes, without unfitting them for war, besides the consideration of our being obliged to get them away how and when we can or endanger their being taken, which prevents our sending them to those staple Colonies where the commodities wanted are to be obtained. The reciprocal benefits of Commerce cannot flow from or to N. America until some maritime power in Europe will aid our cause with marine strength; and this circumstance gives us pain least it should be considered on our part as unwillingness to pay our debts, when the truth is that we have the greatest desire of doing so, have materials in abundance, but not the power of conveying them. This leads us to reflect on the great advantages that must unavoidably accrue to all parties if France and Spain were to afford effectual aid on the sea, by the loan or sale of Ships of war, according to the former propositions of Congress; or, if the Farmers General could be prevailed on to receive in America the Tobacco or other products of this northern continent which France may want. We are Gentlemen Your most humble Servants
Benja HarrisonRobt MorrisJno WitherspoonRichard Henry LeeTho. HeywardJames Lovell


P.S. Octr: 9th. On the 4th: an engagement between the two armies took place near Germantown, the circumstances of which may be seen by the inclosed papers numbered 6. 7. 8.
Honble. Messrs. Franklin Deane & Lee

 
Endorsed by Franklin: From the Committee for Foreign Affairs, York Town Oct. 6. 1777.
